Order entered September 9, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00330-CV

      BAXTER & ASSOCIATES, L.L.C. D/B/A BAXTER ELEVATORS, Appellant

                                               V.

                       D & D ELEVATORS, INC., ET AL., Appellees

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-00670-2016

                                           ORDER
       We GRANT appellees’ September 8, 2016 unopposed motion for an extension of time to

file a brief and extend the time to OCTOBER 13, 2016. No further extension will be granted in

this accelerated appeal absent extenuating circumstances.


                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE